DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.   The Information Disclosure Statement (IDS) submitted on 12/21/2021 has been considered by the examiner and made of record in the application file.

Priority
3.   This application is a Continuation of U.S. Patent Application Serial No. 17/111,746, titled "Memory Array Structures for Capacitive Sense NAND Memory," filed December 4, 2020, now U.S. Patent No. 11,227,869, issued on January 18, 2022. 

Specification
4.   The Applicant is required to insert a U.S. Patent No. 11,227,869, of its application number 17/111,746, for claiming benefit of earlier filing data into the “CROSS-REFERENCE TO RELATED APPLICATIONS” section (paragraph [0001]). See 37 CFR 1.78 and MPEP § 201.11.

Double Patenting
5.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
6.     Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 11,227,869 (hereinafter “Patent’869”). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims of the instant application are either anticipated or would have been obvious over the referenced claims of Patent’869 as follows:
          Claim 1 of the instant application is anticipated and having the same scope of invention by claim 1 of Patent‘869 such as “an array of memory cells, comprising: a first upper data line; a second upper data line; a lower data line; a first pass gate selectively connected to the lower data line; a second pass gate connected to the first pass gate and selectively connected to the lower data line; a third pass gate selectively connected to the lower data line; a fourth pass gate connected to the third pass gate and selectively connected to the lower data line; a first unit column structure comprising a respective plurality of series-connected non- volatile memory cells, wherein the first unit column structure is selectively connected to the first upper data line and capacitively coupled to a first channel of the first pass gate; a second unit column structure comprising a respective plurality of series-connected non- volatile memory cells, wherein the second unit column structure is selectively connected to the second upper data line and capacitively coupled to a first channel of the second pass gate; a third unit column structure comprising a respective plurality of series-connected non- volatile memory cells, wherein the third unit column structure is selectively connected to the first upper data line and capacitively coupled to a first channel of the third pass gate; a fourth unit column structure comprising a respective plurality of series-connected non- volatile memory cells, wherein the fourth unit column structure is selectively connected to the second upper data line and capacitively coupled to a first channel of the fourth pass gate; a first control line capacitively coupled to a second channel of the first pass gate; a second control line capacitively coupled to a second channel of the second pass gate; a third control line capacitively coupled to a second channel of the third pass gate; and Atty Docket No. M3401.212.10253 Client Ref. No. 2020001552-US-CONa fourth control line capacitively coupled to a second channel of the fourth pass gate”.  
          Claim 8 of the instant application is anticipated and having the same scope of invention by claim 8 of Patent‘869 such as “an array of memory cells, comprising: a first upper data line; a second upper data line; Atty Docket No. M3401.212.10254 Client Ref. No. 2020001552-US-CONa third upper data line; a fourth upper data line; a first lower data line; a second lower data line; a first pass gate selectively connected to the first lower data line; a second pass gate connected to the first pass gate and selectively connected to the first lower data line; a third pass gate selectively connected to the second lower data line; a fourth pass gate connected to the third pass gate and selectively connected to the second lower data line; a first unit column structure comprising a respective plurality of series-connected non- volatile memory cells, wherein the first unit column structure is selectively connected to the first upper data line and capacitively coupled to a first channel of the first pass gate; a second unit column structure comprising a respective plurality of series-connected non- volatile memory cells, wherein the second unit column structure is selectively connected to the second upper data line and capacitively coupled to a first channel of the second pass gate; a third unit column structure comprising a respective plurality of series-connected non- volatile memory cells, wherein the third unit column structure is selectively connected to the third upper data line and capacitively coupled to a first channel of the third pass gate; a fourth unit column structure comprising a respective plurality of series-connected non- volatile memory cells, wherein the fourth unit column structure is selectively connected to the fourth upper data line and capacitively coupled to a first channel of the fourth pass gate; a first control line capacitively coupled to a second channel of the first pass gate and capacitively coupled to a second channel of the third pass gate; and a second control line capacitively coupled to a second channel of the second pass gate and capacitively coupled to a second channel of the fourth pass gate”.
           Claim 14 of the instant application is anticipated and having the same scope of invention by claim 14 of Patent‘869 such as “ An array of memory cells, comprising: a first upper data line; a second upper data line; a third upper data line; a fourth upper data line; a first lower data line; a second lower data line; a first pass gate selectively connected to the first lower data line; Atty Docket No. M3401.212.10256 Client Ref. No. 2020001552-US-CONa second pass gate connected to the first pass gate and selectively connected to the first lower data line; a third pass gate selectively connected to the second lower data line; a fourth pass gate connected to the third pass gate and selectively connected to the second lower data line; a first unit column structure comprising a respective plurality of series-connected non- volatile memory cells, wherein the first unit column structure is selectively connected to the first upper data line and capacitively coupled to a first channel of the first pass gate; a second unit column structure comprising a respective plurality of series-connected non- volatile memory cells, wherein the second unit column structure is selectively connected to the second upper data line and capacitively coupled to a first channel of the second pass gate; a third unit column structure comprising a respective plurality of series-connected non- volatile memory cells, wherein the third unit column structure is selectively connected to the third upper data line and capacitively coupled to a first channel of the third pass gate; a fourth unit column structure comprising a respective plurality of series-connected non- volatile memory cells, wherein the fourth unit column structure is selectively connected to the fourth upper data line and capacitively coupled to a first channel of the fourth pass gate; a first control line capacitively coupled to a second channel of the first pass gate; a second control line capacitively coupled to a second channel of the second pass gate; a third control line capacitively coupled to a second channel of the third pass gate; and a fourth control line capacitively coupled to a second channel of the fourth pass gate”.
          Claims 2-7, 9-13 and 15-20 of the instant application are anticipated and having the same scope of invention by claims 2-7, 9-13 and 15-20, respectively, of Patent‘869. 

Allowable Subject Matter
7.     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome the non-statutory double patenting rejection of the invention above.      
8.    The following is a statement of reason for indication of allowable subject matter:
         Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a first unit column structure comprising a respective plurality of series-connected non- volatile memory cells, wherein the first unit column structure is selectively connected to the first upper data line and capacitively coupled to a first channel of the first pass gate; a second unit column structure comprising a respective plurality of series-connected non- volatile memory cells, wherein the second unit column structure is selectively connected to the second upper data line and capacitively coupled to a first channel of the second pass gate; a third unit column structure comprising a respective plurality of series-connected non- volatile memory cells, wherein the third unit column structure is selectively connected to the first upper data line and capacitively coupled to a first channel of the third pass gate; a fourth unit column structure comprising a respective plurality of series-connected non- volatile memory cells, wherein the fourth unit column structure is selectively connected to the second upper data line and capacitively coupled to a first channel of the fourth pass gate; a first control line capacitively coupled to a second channel of the first pass gate; a second control line capacitively coupled to a second channel of the second pass gate; a third control line capacitively coupled to a second channel of the third pass gate; and Atty Docket No. M3401.212.10253 Client Ref. No. 2020001552-US-CONa fourth control line capacitively coupled to a second channel of the fourth pass gate“ and a combination of other limitations thereof as recited in the claim. Claims 2-7 depend on claim 1.
        Regarding independent claim 8, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a first unit column structure comprising a respective plurality of series-connected non- volatile memory cells, wherein the first unit column structure is selectively connected to the first upper data line and capacitively coupled to a first channel of the first pass gate; a second unit column structure comprising a respective plurality of series-connected non- volatile memory cells, wherein the second unit column structure is selectively connected to the second upper data line and capacitively coupled to a first channel of the second pass gate; a third unit column structure comprising a respective plurality of series-connected non- volatile memory cells, wherein the third unit column structure is selectively connected to the third upper data line and capacitively coupled to a first channel of the third pass gate; a fourth unit column structure comprising a respective plurality of series-connected non- volatile memory cells, wherein the fourth unit column structure is selectively connected to the fourth upper data line and capacitively coupled to a first channel of the fourth pass gate; a first control line capacitively coupled to a second channel of the first pass gate and capacitively coupled to a second channel of the third pass gate; and a second control line capacitively coupled to a second channel of the second pass gate and capacitively coupled to a second channel of the fourth pass gate“ and a combination of other limitations thereof as recited in the claim. Claims 9-13 depend on claim 8.
         Regarding independent claim 14, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a first unit column structure comprising a respective plurality of series-connected non- volatile memory cells, wherein the first unit column structure is selectively connected to the first upper data line and capacitively coupled to a first channel of the first pass gate; a second unit column structure comprising a respective plurality of series-connected non- volatile memory cells, wherein the second unit column structure is selectively connected to the second upper data line and capacitively coupled to a first channel of the second pass gate; a third unit column structure comprising a respective plurality of series-connected non- volatile memory cells, wherein the third unit column structure is selectively connected to the third upper data line and capacitively coupled to a first channel of the third pass gate; a fourth unit column structure comprising a respective plurality of series-connected non- volatile memory cells, wherein the fourth unit column structure is selectively connected to the fourth upper data line and capacitively coupled to a first channel of the fourth pass gate; a first control line capacitively coupled to a second channel of the first pass gate; a second control line capacitively coupled to a second channel of the second pass gate; a third control line capacitively coupled to a second channel of the third pass gate; and a fourth control line capacitively coupled to a second channel of the fourth pass gate“ and a combination of other limitations thereof as recited in the claim. Claims 15-20 depend on claim 14.
                     
Conclusion
9.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827